Citation Nr: 0534804	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-37 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for scars due to 
dermatitis.

2.  Entitlement to an initial compensable evaluation for 
service-connected dyshidrotic eczematous dermatitis of the 
hands.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the veteran's claim of entitlement to 
service connection for scars due to dermatitis, and granted 
his claim of service connection for dyshidrotic eczematous 
dermatitis of the hands.  

At a hearing before the RO in October 2003, the veteran's 
representative withdrew a claim of entitlement to service 
connection for bilateral onychomycosis of the toenails.  As 
such, this issue is no longer in appellate status.  See 
38 U.S.C.A. § 20.204 (2005).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
scars due to dermatitis and that an initial compensable 
evaluation is warranted for dyshidrotic eczematous dermatitis 
of the hands.  VA's duty to assist veterans in developing 
claims includes the accomplishment of a VA examination if 
necessary to fairly decide a claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  

Service connection has been established for dyshidrotic 
eczematous dermatitis of the hands, and it appears that the 
veteran is claiming that service connection is also warranted 
for scars that are the residuals of this dermatitis.  Of 
record is a copy of an August 2003 VA examination wherein the 
veteran's dyshidrotic eczematous dermatitis of the hands is 
discussed.  The Board finds, however, that this examination 
is not detailed enough to appropriately evaluate the 
veteran's service-connected disorder, as the disorder was 
asymptomatic at the time.  In addition, the claimed scarring 
caused by the disorder is not addressed by the examiner.  As 
such, the Board is of the opinion that a VA dermatologic 
examination should be accomplished in order to assess the 
current nature of the veteran's service-connected dyshidrotic 
eczematous dermatitis of the hands and to determine whether 
his service-connected dermatitis has resulted in scarring.  

The veteran noted on his original Application for 
Compensation or Pension, received in 2003, that he had 
received treatment for his skin disorder at the VA John 
Cochran Medical Center.  The RO requested records from this 
facility for the period of March 1975 to March 2001.  
However, the only record received was the May 2003 Agent 
Orange Examination.  Nevertheless, an additional attempt to 
obtain these records, and any current treatment for his 
service-connected disorder, should be made.

In view of all of the above, this matter is remanded for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include any 
treatment for his skin disorder by 
private practitioners.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
any current treatment from the VA John 
Cochran Medical Center.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
to determine the nature and extent his 
service connected dyshidrotic eczematous 
dermatitis of the hands and to determine 
whether he has scars due to dermatitis, 
incurred in service or otherwise.  The 
claims folder should be reviewed in 
conjunction with the examination.  All 
indicated studies should be performed, 
and the examiner should be asked to 
specify the location and extent of the 
veteran's dermatitis in terms of a 
percentage of the body and a percentage 
of exposed areas, and the frequency that 
systemic therapy, such as corticosteroids 
or immunosuppressive drugs, have been 
required during the past 12-month period; 
and whether treatment other than topical 
therapy is required.  The examiner should 
take into account flare-ups the veteran 
may experience during the year.  

The examiner must provide an opinion as 
to whether any scars found are the 
residuals of the veteran's 
service-connected dermatitis or are 
otherwise related to the veteran's 
service.  The rationale for all opinions 
should be explained in detail.  

3.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.   

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

